DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment of claims 1, 6, 12-13 are supported by the specification.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 2/26/2021. Thus, the following action is properly made final.  
Claim Rejections - 35 USC § 103
Claims 1, 3-4, 6-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al (US 2017/0025374) in view of Shirasaka et al (JP2006045459).
Fujiwara teaches an adhesive composition comprising a curable resin comprising 50wt% of a curable resin with a functional group equivalent weight of 750, a peroxide, a silver filler, and a polymerization inhibitor (0099-0100, examples 4-5, abstract). The peroxide can be bis(4-t-butylcyclohexyl) peroxydicarbonate, or 1,1,3,3-tetramethylbutyl peroxyneodecanoate. The amount of the initiator is 0.1-10 parts by mass to 100 parts by mass of the radical polymerizable acrylic resin [0101]. 
Fujiwara et al. does not expressly name a single embodiment having the claimed composition. However, each of the components of the composition is described in the reference. Therefore, it would have been obvious to a person of ordinary skill in the art 
Fujiwara is silent with respect to the viscosity of the composition. However, the teachings from Fujiwara have rendered obvious the instantly claimed ingredients and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise. 
Fujiwara does not teach the amount nor the species of the polymerization inhibitor. 
However, Shirasaka discloses a similar composition and teaches the inhibitor can be nitrosophenylhydroxyamine aluminum salt. The ratio of a radically polymerizable compound to the initiator to the inhibitor is 100:0.04-40:0.02-10 [0017, 0010, 0024]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize an inhibitor like claimed because it is recognized in the art it is a suitable inhibitor and amount for the composition of Fujiwara. Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the ratios among polymerizable compounds, initiator and inhibitor through routine experimentation to balance between various properties, because the contents of each component are result effective variables wherein the 
Case law holds that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Response to Arguments
Applicant's arguments filed 2/26/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that Fujiwara does not describe any polymerization inhibitors, it is noted that Fujiwara discloses in paragraph 100 that various kinds of polymerization inhibitors can also be added.
In response to applicant's argument regarding Shirasaka reference, the argument is not persuasive because case law holds that the disclosure of a reference is not limited to preferred embodiments or specific working examples therein. In re Fracalossi, 681 F.2d 792, 794, 215 USPQ 569, 570 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WENWEN CAI/
Primary Examiner, Art Unit 1763